Citation Nr: 0212797	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  99-06 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a left 
ankle injury, including the foot, hip, and leg.

(As to the issue of entitlement to service connection for 
disability of the right foot, leg, hip, and lower back and 
left lower extremity impairment, the Board is undertaking 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).)


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that at his personal hearing in April 1999, 
the veteran indicated that he wished to withdraw his claim 
with regard to the right ankle, as he had never claimed the 
right ankle and he did not know how that issue became a part 
of his claim.  Accordingly, reference to the right ankle has 
been omitted and a right ankle claim is not part of the issue 
which will be addressed by the Board on appeal.

As to the issue of entitlement to service connection for 
disability of the right foot, leg, hip, and lower back, the 
Board is undertaking additional development pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).

In a July 2002 letter to the Board, the veteran expressed 
disagreement with the RO's denial of service connection of 
PTSD in a June 2002 rating determination.  This document was 
not filed with the agency holding jurisdiction.  Nacoste v. 
Brown, 6 Vet. App. 439, 442 (1994).  As this issue is not 
properly before the Board, it is referred to the RO for 
appropriate action.  



FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
residuals of a left ankle injury including the foot, hip and 
leg, in January 1993.  The veteran was notified of this 
decision in February 1993 and did timely appeal.  

2.  Evidence submitted since the January 1993 rating 
determination bears directly or substantially upon the issue 
at hand, is not duplicative or cumulative, and must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The January 1993 rating decision is final.  Evidence received 
since the January 1993 rating determination is new and 
material and the veteran's claim for service connection for 
residuals of a left ankle injury including the foot, hip, and 
leg is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the January 1999 rating 
determination, the February 1999 SOC, and the June 1999, 
October 1999, June 2001, and March 2002 SSOCs informed the 
appellant of the information and evidence needed to 
substantiate this claim.  Moreover, in the June 2001 SSOC, 
the RO fully informed the veteran of the laws and regulations 
of the VCAA.  Furthermore, in a February 2001 letter, the RO 
informed the veteran of the laws and regulations of the VCAA.  
The RO informed the veteran about what he should know about 
his claim, what evidence he needed to substantiate his claim, 
the information which he had to submit to the RO, the 
information that the RO had requested on the veteran's 
behalf, and where to call if he had any questions or needed 
assistance.  As such, VA's notification requirements have 
been complied with.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  Furthermore, the veteran appeared at 
an April 1999 hearing before a hearing officer at the RO.  In 
addition, the Board remanded this matter in October 2000 for 
additional development, with said development being 
accomplished.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

As to the issue of whether new and material evidence has been 
submitted to reopen the claim, the Board notes that new 
regulations have recently been placed into effect.  These 
regulations apply to a claim filed subsequent to August 29, 
2001.  As this claim was received prior to this time, it is 
governed by the laws and regulations addressed below.  

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran seeks to reopen his claim of service connection 
for residuals of a left ankle injury, including the foot, 
hip, and leg.

A review of the record demonstrates that the RO denied 
service connection for residuals of a left ankle injury, 
including the foot, hip, and leg, in January 1993.  The 
veteran was notified of this decision later that month and 
did not appeal.  Thus, the decision became final.  In its 
rating determination, the RO noted that the veteran was 
treated for a twisted ankle in November 1967.  There was no 
further treatment inservice.  The basis for the January 1993 
denial was that the injury sustained by the veteran inservice 
was acute with no residuals noted after the initial 
treatment.  The RO observed that there was no evidence of 
injury or any other disability noted on his separation 
examination and that there was no evidence of continuity of 
symptomatology from the date of his release until the then 
present time.  

Evidence received subsequent to the January 1993 denial 
includes a September 1992 letter from the veteran's private 
physician indicating that the veteran's inservice left ankle 
injury was aggravated by his May 1992 at-work injury.  Also 
of record are several lay statements from individuals noting 
that the veteran had a problem with his left foot, ankle, and 
leg dating back to his return from service.  

The Board finds that the evidence added to the record since 
the January 1993 determination directly addresses the issue 
on appeal.  The previous denial was based upon the lack of 
continuity of symptomatology between the veteran's inservice 
injury and the evidence available at the time of the previous 
denial.  The newly added evidence is new and material to the 
issue at hand.  The September 1992 letter from the veteran's 
private physician specifically indicated that the veteran's 
inservice ankle injury was aggravated by his at-work injury.  
Moreover, the lay statements demonstrate that the veteran has 
been shown to have problems with his left foot, ankle, and 
leg, since his release from service. 

The newly added evidence, being neither duplicative nor 
cumulative bears directly and substantially upon the issue at 
hand, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

Based upon the above decision, the Board is undertaking 
additional development on the claim of entitlement to service 
connection for residuals of a left ankle injury, including 
the foot, hip, and leg, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.


ORDER

The petition to reopen the claim of entitlement to service 
connection for residuals of a left ankle injury, including 
the foot, hip, and leg is granted.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

